DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 12/29/2020 have been entered.

3.	This application has pending claim(s) 21-40.

Terminal Disclaimer
4.	The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 12/29/2020, with respect to the double rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant invention is related to an entropy decoding method which includes: generating context related to a bin that forms a codeword of a syntax element; and performing arithmetic decoding of the bin based on the context.

Prior art was found for the claims as follows:
Rosewarne et al., [US 2015/0249828] discloses a method of decoding, from a video bitstream, a transform unit containing at least one chroma residual coefficient array associated with a single chroma channel. The method determines a size of the transform unit related to a hierarchical level of the transform unit in a corresponding coding unit, and identifies a maximum number of inverse transforms according to the determined size. The method decodes from the video bitstream the at least one chroma residual coefficient array using the identified maximum number of transforms, selects an inverse transform for the decoded chroma residual coefficient arrays, the inverse transform being selected from a predetermined set of inverse transforms, and applies the selected inverse transform to each of the chroma residual coefficient arrays to decode chroma residual samples for the chroma channel of the transform unit.

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…generating a reconstructed block for the current coding block based on the prediction information and the derived value of the syntax element cbf_luma, wherein the step of deriving the context information includes deriving the context information based on information on a transform depth (trafoDepth) of the current luma transform block, wherein a luma residual other than 0 is not present in the current luma transform block when the derived value of the syntax element cbf_luma is 0, and
wherein at least one luma residual other than 0 is present in the current luma transform block when the derived value of the syntax element cbf_luma is 1.”

This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 21-40 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488